DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 06/07/2022. Claims 1-10 are pending in the current office action. Claims 1-2, and 4-10 have been amended by the applicant. 

Status of the Rejection
The Claim objections have been overcome by the applicant's amendments. 
New claim objections are necessitated by the amendments.
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1, line 7: please add “and” after “pores” to recite “…solid electrolyte particles having oxygen ion conductivity, and pores, and”.
Claim 1, line 12: please add “and” after “measurement electrode layer,” to recite “…with a surface at a solid electrolyte body side of the surface measurement electrode layer, and”. 
Claim 5, line 5: the comma between “the surface measurement electrode layer” and “of the reference electrode” appears to be in the wrong place. Please amend to recite “…of the surface measurement electrode layer [[,]] of the reference electrode, and”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the intermediate measurement electrode" in lines 11 and 14. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “an intermediate measurement electrode layer” that is part of “the measurement electrode”. The claim further recites “one layer of the intermediate measurement electrode being disposed in contact with a surface of a solid electrolyte body side of the surface measurement electrode layer”. It appears the limitation of “the intermediate measurement electrode” is in reference to a distinct electrode rather than a layer of the measurement electrode. It is unclear from the language of the claim if the intermediate measurement electrode layer of the measurement electrode is the same as the recited intermediate measurement electrode. Claims 2-10 are further rejected by virtue of their dependence upon claim 1. Examiner suggests amending “intermediate measurement electrode” to recite “intermediate measurement electrode layer” if the two elements are the same. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (JP 2004/061323 A, machine translation, previously cited) in view of Schneider et al. (WO 2015/193084 A1, machine translation, previously cited).
Regarding claims 1-2 and 10, Tokunaga discloses a gas sensor (instant claim 10) and a gas sensor element (instant claim 1) [Pg. 1, claim 1] comprising: 
a solid electrolyte body having oxygen ion conductivity, a measurement electrode provided on a first surface of the solid electrolyte body and exposed to a measurement gas, and a reference electrode provided on a second surface of the solid electrolyte body that is opposite to the first surface and exposed to a reference gas (solid electrolyte body 2/20 having an oxygen ion conductivity has a measurement electrode 21b/21c/21a present on a top/first side of the solid electrolyte that is exposed to the measurement gas and a reference electrode 4/22 present on a bottom/second side of the solid electrolyte and is exposed to a reference gas [Pgs. 3 and 5-6; Figs. 3-4]); wherein
both the measurement electrode and the reference electrode comprise noble metal particles, solid electrolyte particles having oxygen ion conductivity, and pores (the measurement electrode and reference electrode are made of metal particles including platinum, rhodium, palladium, ruthenium or gold and ceramic particles including zirconia or alumina as the main component; the electrodes have a porosity and thus inherently have pores [Pg. 4; Figs. 3-4; Table 1]),
The measurement electrode comprises:
a surface measurement electrode layer comprising a surface serving as a contact surface with the measurement gas (top layer 21b is the “surface measurement electrode layer” and the top surface of this layer is the “surface” that makes contact with the measurement gas through the protective layer 26 [Pgs. 5-6; Figs. 3-4])) and an intermediate measurement electrode layer comprising a plurality of layers, one layer of the intermediate measurement electrode being disposed in contact with a surface at a solid electrolyte body side of the surface measurement electrode layer (21c/21a are the plurality of “intermediate” measurement electrode layers wherein layer 21c makes contact with the bottom surface of 21b that is at a “solid electrolyte body side” of the layer 21b [Pgs. 5-6; Figs. 3-4]),
Tokunaga discloses wherein the surface measurement electrode layer has a higher porosity than the intermediate layer 21a [see table 1, the third column for layer 21b has a higher porosity than the third column for layer 21a in all example Nos. 1-26]. However, Takunaga teaches wherein the porosity of layer 21b is the same as or less than intermediate layer 21c [see table 1, examples 17-26]. 
Takunaga therefore fails to expressly teach wherein the surface measurement electrode layer 21b has a higher porosity than porosities of “each of layers of the intermediate measurement electrode”, of instant claim 1, and wherein “each of the plurality of layers included in the intermediate measurement electrode layer have a porosity increasing from the solid electrolyte body towards the surface measurement electrode layer”, of instant claim 2.  
Schneider discloses a sensor element for measuring a gas in a measuring gas space [Para. 0002] wherein the sensor electrode 22 comprises a plurality of layers including a first layer 30 and a second layer 32 [Paras. 0054-0055]. Schneider teaches wherein the top/first layer, that is exposed to the sample gas (i.e., the surface measurement electrode layer) has a porosity that is higher than the second layer 32 (i.e., the intermediate measurement electrode layer). Schneider teaches that the higher the porosity of the first/top layer exposed to the measurement gas increases the surface area to maximize gas exchange wherein a lower porosity of the second/bottom layer in contact with the solid electrolyte provides a high material density which improves bonding to the solid electrolyte layer [Para. 0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porosity of the outside layer 21b such that the porosity is greater than the intermediate layers (i.e., the porosity of layer 21b shown in table 1 in examples 17-26 is greater than both layer 21a and 21c) because Schneider teaches that Schneider teaches that the higher the porosity of the first/top layer exposed to the measurement gas increases the surface area to maximize gas exchange [Para. 0057]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). Examiner notes that increasing the porosity of the outer layer 21b such that it is larger than the intermediate layers 21a/21c would necessarily meet the limitations of claim 2 because example 16-26 each already have an increasing porosity from the inner layer 21a to intermediate layer 21c and thus making outer layer 21b greater than the intermediate layers 21a/21c would inherently lead to having an increasing porosity from the solid electrolyte body towards the surface measurement electrode layer. 
Regarding claims 3-4, Tokunaga discloses the limitations of claim 1 as discussed previously. 
Tokunaga fails to disclose, however, wherein the surface measurement electrode layer has a porosity of 15% or more and 30% or less, of instant claim 3, or wherein each of the layers of the intermediate measurement electrode layer has a porosity of 15% or less, of instant claim 4. 
Schneider discloses a sensor element for measuring a gas in a measuring gas space [Para. 0002] wherein the sensor electrode 22 comprises a plurality of layers including a first layer 30 and a second layer 32 [Paras. 0054-0055]. Schneider further teaches wherein the first layer, that is exposed to the sample gas (i.e., the surface measurement electrode layer) has a porosity that is higher than the second layer 32 (i.e., the intermediate measurement electrode layer). Schneider teaches that the “surface measurement electrode layer” 30 should have a porosity of 10% to 40% including, for example, 25% and wherein the “intermediate measurement electrode layer” 32 should have a porosity of 0% to 8% [Para. 0057]. Schneider teaches that porosities in this range provide for an increased surface area to maximize gas exchange at the electrode layer facing the measurement gas and provides for a high material density and improved bonding of the intermediate electrode layer to the solid electrolyte layer 12 [Para. 0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porosities of the electrode layers 21a/b/c of Tokunaga to have select and utilize a porosity within the disclosed range of Schneider (i.e., 10-40% for the outer electrode layer and 0-8% for each one of the intermediate layers) because Schneider teaches that porosities in this range provide for an increased surface area to maximize gas exchange at the electrode layer facing the measurement gas and provides for a high material density and improved bonding of the intermediate electrode layer to the solid electrolyte layer 12 [Para. 0057]. Furthermore, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 
Regarding claims 5 and 8, Tokunaga discloses the limitations of claim 1 as discussed previously. 
Tokunaga is silent on the composition/structure of the reference electrode 4 and thus fails to expressly teach wherein the reference electrode comprises “a surface measurement electrode layer comprising a surface serving as a contact surface with the reference gas and an intermediate measurement electrode layer disposed in contact with a surface at a solid electrolyte body side of the surface measurement electrode layer of the reference electrode, and the surface measurement electrode layer of the reference electrode has a higher porosity than the intermediate measurement electrode layer of the reference electrode”, of instant claim 5, and wherein the intermediate measurement electrode layer of the reference electrode comprises a plurality of layers, of instant claim 8. 
Schneider discloses a sensor element for measuring a gas in a measuring gas space [Para. 0002] wherein the sensor electrode 22 comprises a plurality of layers including a first layer 30 and a second layer 32 [Paras. 0054-0055]. Schneider teaches wherein the reference electrode has a structure that is identical to the sensing electrode [Para. 0053]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Tokunaga such that the reference electrode 4/22 has a structure that is identical to the sensing electrode 21a/21c/21b as outlined in the rejection of claim 1 above because Schneider teaches that such modification is known in the art [Para. 0053] and would provide the same benefits to the reference electrode as provided to the sensing electrode, including the prevention of the reference electrode from becoming densified, enhancing the poisoning prevention effect, and improving the responsiveness of the sensor [Tokunaga, Pg. 4]. 
Regarding claims 6-7, Tokunaga in view of Schneider disclose the limitations of claim 5 as discussed previously wherein the reference electrode is formed of an identical composition as the measuring electrode. 
Tokunaga fails to teach, however, wherein the surface measurement electrode layer of the reference electrode has a porosity of 15% or more and 30% or less, of instant claim 6, or wherein the intermediate measurement electrode layer of the reference electrode has a porosity of 15% or less, of instant claim 7. 
Schneider further discloses, however, wherein the sensor electrode 22 and reference electrode 26 comprises a plurality of layers including a first layer 30 and a second layer 32 [Paras. 0054-0055]. Schneider further teaches wherein the first layer, that is exposed to the sample gas (i.e., the surface measurement electrode layer) has a porosity that is higher than the second layer 32 (i.e., the intermediate measurement electrode layer). Schneider teaches that the “surface measurement electrode layer” 30 should have a porosity of 10% to 40% including, for example, 25% and wherein the “intermediate measurement electrode layer” 32 should have a porosity of 0% to 8% [Para. 0057]. Schneider teaches that porosities in this range provide for an increased surface area to maximize gas exchange at the electrode layer facing the measurement gas and provides for a high material density and improved bonding of the intermediate electrode layer to the solid electrolyte layer 12 [Para. 0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porosities of the reference electrode layers of Tokunaga (equivalent to layers 21a/b/c but of the reference electrode) to have select and utilize a porosity within the disclosed range of Schneider (i.e., 10-40% for the outer electrode layer and 0-8% for the “intermediate” layer(s)) because Schneider teaches that porosities in this range provide for an increased surface area to maximize gas exchange at the electrode layer facing the gas and provides for a high material density and improved bonding of the intermediate electrode layer to the solid electrolyte layer 12 [Para. 0057]. Furthermore, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 
Regarding claim 9, Tokunaga further discloses wherein the noble metal particles comprise Pt or an alloy of Pt and at least one type selected from a group consisting of Rh, Pd, Au, and Ag (the metal particles are at least one of Pt, Rh, Pd, and Au and in particular platinum or platinum, rhodium, palladium, ruthenium, and gold or alloys thereof [Pg. 4]).

Response to Arguments
Applicant's arguments/amendments filed 06/07/2022 with respect to the objections to the claims and the 112(b) rejections have been fully considered and are persuasive. The objections to the claims and all prior 112(b) rejections have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 7-9, filed 06/07/2022, with respect to the 35 U.S.C. § 102 and 103 rejection have been fully considered but are moot as they are not drawn to the combination of references used in the rejection above in view of the amended claims. Applicant’s arguments that are pertinent to the new grounds of rejection are addressed below.

Applicant’s Argument #1
Applicant argues that single layer 21a corresponds to the intermediate layer and the two layers 21b and 21c correspond to the surface measurement electrode layer. Applicant argues that Tokunaga fails to disclose or suggest the configuration of the intermediate measurement electrode layer comprising a plurality of layers. Applicant further argues that Tokunaga fails to teach the surface measurement electrode layer having a higher porosity than each of the intermediate layers. 
Examiner’s Response #1
Examiner respectfully disagrees. Tokunaga expressly teaches on page 4 wherein layer 21c is an “intermediate layer” that contains a larger amount of ceramic particles than the electrode layer a and b in order to improve the gas responsiveness. As recite above, layer 21b reads upon the limitations of the “surface measurement electrode layer” as this electrode layer is exposed to the measurement gas and layers 21a and 21c are intermediate layers because these layers are between (i.e., intermediate) the outer layer 21b and the solid electrolyte layer 20 as shown in Fig. 4. Regarding Applicant’s arguments wherein the surface measurement electrode has a higher porosity than each of the intermediate layers, the amended rejection in view of Schneider addresses these new limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugino et al. (US 5,593,558 A) discloses a gas sensor element wherein the outer trapping layer increases in porosity towards the surface such that poisonous substances are trapped stepwise. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795